DETAILED ACTION

1.  The present application is being examined under the pre-AIA  first to invent provisions. 

2.  Applicant’s amendment, filed 09/04/2020, has been entered.

      Claims 1-39 have been canceled.

      Claims 40-59 have been added.

      Claims 40-59 are pending.

3.  Election of Species.

      A)  Applicant is required to elect a capture reagent from claim 40
                  (a) an active form of Factor XII or C1-INH binding fragment,
                  (b) an active form of pKAL or a C1-INH binding fragment, OR
                   (c) a combination of (a) and (b).

       B) Applicant is required to elect a subject as being at risk or having a specific pKal-mediated 
            disorder from those recited in claim 49 or those disclosed in the specification (e.g., septic 
            shock, rheumatoid arthritis, etc.). 

        C)  Applicant is required to elect a specific therapy agent from those recited in claim 52 or  
              disclosed in the specification (e.g., DX-88, DX-2930, EPIKAL-2, etc.).

         D) Applicant is required to elect whether the method further comprising evaluating                
              effectiveness of the therapeutic agents based on the levels of the C1-INH 
              OR does not comprise this step.

         E)  Applicant is required to elect whether the subject is resistant to an anti-histamine            
               therapy OR a corticoid therapy OR both 
               OR the subject does NOT resistant to these therapy/therapies.

          F)  Applicant is required to elect whether the subject has a symptom of the pKal-mediated 
                disorder OR does NOT have a symptom of the pKal-mediated disorder (see claim 55)
               OR does not have a symptom of a pKal-mediated disorder (see claim 57)
               AND 
                if the subject has a symptom,
                then applicant must elect a species of symptom from those recited in claim 56 or               
                disclosed in the specification.
                               
     Applicant is required to elect a single disclosed species of (A)-(F) for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  
   
    The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record. 

     Here, the species of (A)-(F) are associated with distinct species that differ with respect to their structures, specificities and modes of action and/or differ in method steps, ingredients and endpoints, wherein the ingredients do not rely upon a common structure for a common utility
and the a pKal-mediated disorder or risk differ in etiologies and therapeutic / diagnostic endpoints, which represent patentably distinct subject matter.

    Furthermore, the examination of species would require different searches in the scientific literature. As such, it would be burdensome to search these species together. 

     Therefore, they are separate and patentably distinct species.

    Applicant is required under 35 U.S.C. § 121 to elect a single disclosed species of (A)-(F) for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  

     There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112.

4.  Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

     The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.

     Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.

    Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. 

5. Applicant is advised that the response to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed. 

6. Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 C.F.R. § 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a diligently-filed petition under 37 C.F.R. § 1.48(b) and by the fee required under 37 C.F.R. § 1.17(5). 

7.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phillip Gambel whose telephone number is (571)272-0844.  The examiner can normally be reached on Monday-Thursday 7:30-6:00PM.

     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
    
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  

     The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
    
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Phillip Gambel/
Primary Examiner
Technology Center 1600
Art Unit 1644
August 25, 2021